                                          Case 2:21-cv-00133-WBS-DB Document 17 Filed 09/01/21 Page 1 of 2


                                 1
                                 2
                                 3
                                 4
                                 5
                                 6
                                 7
                                 8
                                                          UNITED STATES DISTRICT COURT
                                 9
                                                   FOR THE EASTERN DISTRICT OF CALIFORNIA
                                 10
                                 11
                                 12   VALERIE BROOKS, individually            CASE NO.: 2:21-cv-00133-WBS-DB
                                      and on behalf of all others similarly
                                      situated,                               ORDER GRANTING DEFENDANT’S
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13                                           REQUEST TO EXTEND TIME FOR
                                 14                       Plaintiff,          PARTIES TO FILE DISPOSITIONAL
                                            v.                                DOCUMENTS OR A STATUS
                                 15                                           REPORT

                                 16                                           [L.R. 144 (A)]
                                      DSQUARED2 INC. d/b/a
                                 17   DSQUARED2 RETAIL LA INC., a
                                      Delaware Corporation; and DOES 1
                                 18   to 10, inclusive,
                                                        Defendants.
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                            ORDER GRANTING DEFENDANT’S REQUEST TO EXTEND TIME FOR PARTIES TO FILE
                                                        DISPOSITIONAL DOCUMENTS OR A STATUS REPORT
                                          Case 2:21-cv-00133-WBS-DB Document 17 Filed 09/01/21 Page 2 of 2


                                 1          As a result of the Defendant’s Request and good cause appearing therefor,

                                 2    the Court hereby GRANTS the Defendant’s Request and ORDERS that the parties

                                 3    shall have an extension of twenty-one (21) days, to September 20, 2021, in which

                                 4    to file Dispositional Documents or a Status Report. The Scheduling Conference is

                                 5    continued from September 13, 2021 to September 27, 2021 at 1:30 p.m.

                                 6          IT IS SO ORDERED
                                 7    Dated: August 31, 2021
                                 8
                                 9
                                 10
                                 11
                                 12
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 13
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                      [PROPOSED] ORDER GRANTING DEFENDANT’S REQUEST TO EXTEND TIME FOR PARTIES TO FILE
                                                        DISPOSITIONAL DOCUMENTS OR A STATUS REPORT
